Citation Nr: 0935714	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-31 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a thoracic spine 
strain, to include as due to scoliosis.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to 
September 2000 and from August 2001 to August 2004.

This matter originally came to the Board of Veterans' Appeals 
(BVA or Board) on appeal from a January 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Offices 
(RO) in Waco, Texas that denied the benefit sought on appeal.  
(The Veteran's claims file was subsequently transferred to 
the jurisdiction of the RO in Portland, Oregon.)  The Veteran 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review.  In February 2009, the 
Board returned the issue set forth on the title page of this 
decision for additional development, and the case was 
subsequently returned to the Board for further appellate 
review.


REMAND

A preliminary review of the record upon its return to the 
Board discloses a need for further development prior to final 
appellate review.  In February 2009, the Board remanded this 
matter back to the RO/AMC to afford the Veteran a new VA 
examination for the purpose of determining the etiology of 
the Veteran's thoracic spine strain and scoliosis of the 
thoracolumbar spine. 

In March 2009, there was an indication from the Veteran that 
she no longer wished to pursue her appeal on the issue of 
service connection for a thoracic spine strain, to include as 
due to scoliosis.  The RO/AMC issued a Supplemental Statement 
of the Case and specifically requested the Veteran to confirm 
her intent to withdraw in writing.

When the record was returned to the BVA, the Board contacted 
the Veteran to clarify her intent concerning her appeal.  At 
that time she stated she wanted to proceed on her appeal and 
to have a new VA examination rescheduled.  She has also 
expressed her intentions in writing.

As the requested development has not been completed, and as 
the Veteran wishes to continue her appeal, the case must be 
returned to comply with the Board's prior remand directives.  
The Court has held that a remand by the Board confers on the 
Veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran 
an examination in order to determine the 
nature and etiology and of any thoracic 
spine disorder that may be present.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records, and offer comments and 
an opinion, as to the following 
questions:

(i)  Does the evidence of record clearly 
and unmistakably show that the Veteran 
had a thoracic spine disorder (including 
scoliosis), which existed prior to her 
entry to service?  Please explain what 
evidence supports you conclusion and 
comment on whether any such disorder was 
a congenital defect or disorder.

(a)  If a thoracic spine 
disorder (including scoliosis) 
did exist prior to entry to 
service, did the thoracic spine 
disorder (including scoliosis) 
increase in severity during 
service?

(b)  If the thoracic spine 
disorder (including scoliosis) 
increased in severity during 
service, did the increase in 
severity represent a chronic 
worsening of the disorder or 
was the increase in severity 
the natural progression of the 
disorder?

(ii)  If the examiner determines that a 
thoracic spine disorder (including 
scoliosis) did not exist prior to 
service, is any currently diagnosed 
thoracic spine disorder (including 
scoliosis) causally or etiologically 
related to the symptomatology shown in 
service treatment records?

(iii)  A clear rationale for all opinions 
would be helpful and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  However, if the requested 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state and explain why an opinion cannot 
be provided without resort to 
speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. §  4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

2.  After undertaking any additional 
development which the RO/AMC may find 
necessary, to include notice consistent 
with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in 
connection with the Veteran's claim for 
service connection on a direct and 
secondary basis, the RO/AMC should then 
review the claims file, to include the 
newly submitted evidence, and 
readjudicate the issue of entitlement to 
service connection for thoracic spine 
strain, to include as due to scoliosis, 
on a direct basis, and secondary basis.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




